DETAILED ACTION
This action is in response to the application filed 07/27/2021.
Claims 1-8 and 10-23 are pending and have been examined.
Claims 1-8 and 10-23 are rejected.

Response to Arguments
Applicant's arguments filed 07/27/2021have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not teach first and second region of a web interface.
The first and second region of a display is illustrated by combining the presentation regions of Frerking and Chawla. The combined teachings show the two different types of displayed information. Chawla teaches web interface that displays virtual disks (Chawla [0030 and 0080 illustrates display of virtual disks with associated files. Whereas, paras. 0088 and 0111 illustrates use of a web interface.]). Furthermore, Frerking illustrates displaying various virtual machines with identifiers on paras. 0008, 0066, and in figure 3. Having the displayed information in two different regions is at least suggested by the combined teachings of the references since the teachings are combined to display the two types of information.
As clearly can be seen in figure 3 of Freking, one region, left side, includes a drop down virtual machine directory and file directory, and the right side includes folder and file information (Freking [Figure 3]). The two regions are clearly distinctly illustrated with in the same figure. Applicant further argues that the displayed information are not virtual machine identifiers in first region and directory of files in the second region. Examiner respectfully submits that the first region is clearly taught as left region in figure 3 includes identifiers for the VMs (Freking [0069: Describing the file system interface.]). The second region clearly shows a parameter view structure related to the plurality of VMs (Freking [0065]). The file system that is taught in Chawla is a tree structure with directory view using “Explorer” type user interface. The “Explorer” mentioned is in reference to the ubiquitous MS windows explorer where file directories are listed on multiple regions (Chawla [0080 and 0088]). The combination is one that uses using tree structures showing VM listing in one region and showing directory listing in another region. What the Examiner is stating below as the motivation is that since the two inventions are in the same field of technology, namely file system displays, they are analogous art and file system data that is being displayed, wherein data may include all forms of data such as disks and vdisks, may be modified to teach the two regions that are claimed by combining Freking and Chawla. One would be motivated to combine the teachings as to automate updating of information and displaying relevant information in an readily comprehensible format.
Examiner reminds Applicant that the rejection below is an obviousness rejection based on 35 USC § 103 and the decision by the Supreme Court in KSR. Therefore, Applicants must read the rejection as a combination of teachings of the cited references and not treat the references in isolation. The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). The question to be asked is "whether the improvement is “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417.If Applicant is arguing that the results were greater than those that are expected from the combination, they it is the Applicant's burden to show such results. However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).

Lastly, Applicant argues that index is not taught by the cited references. Applicant admits that Chawla discloses a directory but does not include an index that includes information for files located on the plurality of virtual disks associate3d with the plurality of VMs. A directory is a structured list of files (see Wikipedia online). An index is a list of files. Regardless of whether the similarities are sufficient or whether an index is an inherent feature of the file systems taught by the references, Chawla, Frerking, and Le all teach use of indices (Chawla [0062: Describes indexing files.]; Frerking [Claim 6: “index tab structure”]; Le [cl.15 lns 1-12: “file indexer”]). Examiner respectfully directs Applicant’s attention to Freking reference where the index is illustrated in the file system form and files associated with VMs are 
Applicant further argues that the there is no teaching of plurality of users. Since in Freking plurality of VMs are admitted by applicant as being shown. Each user of the plurality of VMs can be considered a plurality of users since there is no criteria for distinct users. Regardless, the rejection is based on a combination of teachings and Chawla teaches plurality of users (Chawla [Abstract]).
Lastly, Applicant argues the figure in Freking “does not indicate that these virtual machines a correspond to files located on a plurality of disks. . .”. Examiner requests Applicant to further explain how a VM may correspond to files. 
Examiner respectfully submits that argued limitation above is at least suggested by the cited references. 
Therefore, all the limitations are taught by the cited references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 20110185355; “Chawla” hereinafter), further in view of Frerking et al. (US 20020095396; “Frerking” hereinafter), and further in view of Sapuntzakis et al. (US 20090100420; “Sapuntzakis” hereinafter).
As per claim 1, Chawla discloses A computer-implemented method for exploring files stored on a virtual disk associated with a virtual machine in a virtual computing environment (Chawla [0020: “In overview, the Enhanced Virtual Desktop Management (EVDM) Server, or EVDM System running on a server computing system, implements the API using an API handler which forwards permissible and authorized input requests to a Content Abstraction Layer ("CAL").”]), the computer-implemented method comprising:
displaying a web user interface to a user of a virtual machine management system used  manage the virtual computing environment of an enterprise (Chawla [0019: Describing incorporating web interface for data stored in virtualized environments.]), the web user interface including distinct regions including at least a first region and a second region that provide user [interface elements to manage a plurality of virtual machines, wherein the first region is configured to present identifiers for a plurality of virtual machines and the second region is configured to present a directory of files on a virtual disk of a virtual machine selected from the first region] (Chawla [0080 and 0088]), and wherein each virtual machine is associated with a respective client user of a plurality of client users], wherein displaying the web user interface includes:
displaying, in the web user interface (Chawla [Abstract: “The API can be incorporated into a web browser or other third party interface to provide access to the users' data without needing to remote a bitmap representation of a virtual desktop display.”]; [0080: “In event 430, a user request (through the Profile API, for example, as initiated by a web browser or 3.sup.rd party application) is made to the Control Layer 402, for example to request data from a non running desktop.”]; [0089: “In one embodiment, the mark up behaves like a web application for delivery through a web browser. Upon user login, the user is presented with a list of files and directories in a topmost folder and, alternatively, a list of applications available for download. Optionally, the user data and applications available to the users could be packaged and , [a plurality of user selectable identifiers for respective virtual machines of the plurality of virtual machines in the first region of the web interface, wherein one or more of the displayed identifiers correspond to virtual machines that are not powered on (Chawla [0074: “In some embodiments, checked-out virtual machines are treated like non-running desktops, because the desktop's virtual machine is (albeit temporarily) not running in the server and may be running or not on a client at any particular point in time.”]; [0020: “To assist the Content Abstraction Layer, a special virtual machine called a "Control VM" is provided to access data stored remotely in a non-running virtual machine.”]); receiving a user selection of a particular identifier for a virtual machine of the plurality of virtual machines displayed in the first region] and, in response to the user selection of the particular identifier corresponding to the virtual machine of the plurality of virtual machines, displaying a user selectable identifier for at least one virtual disk associated with the selected virtual machine (Chawla [0030: “When a user wishes to access an existing virtual machine, the user establishes a connection through the VDM Server 220, and a virtual desktop is presented (as a user interface) on the user's client device, through which communications are made with the underlying virtual machine.”]; [0080: “In instances where more than one user data disk is available for a user, the user may be requested to select the appropriate disk.”]) in the second region of the web user interface [concurrently with the user selectable identifiers] for the respective virtual machines in the first region of the web user interface (Chawla [0080: “For example, initially, the files at the root directory of the virtual disk are returned in order to populate an Explorer type of user interface, i.e., showing a tree-view of the file system with a , wherein the at least one virtual disk is displayed without powering on the selected virtual machine (Chawla [0078: "In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving data from offline virtual machine disks, determines the location of the requested data and the mechanism needed to retrieve such data.”]; [0020: “To assist the Content Abstraction Layer, a special virtual machine called a "Control VM" is provided to access data stored remotely in a non-running virtual machine.”]; [0022: Describing providing access to data to user of virtual disks not running.]);
receiving a user selection of a virtual disk of the at least one virtual disk, and in response, accessing the virtual disk without powering on the virtual machine (Chawla [0020: “The Content Abstraction Layer determines the source of the requested data, connects as appropriate to components needed to acquire the requested data, even if they reside in an offline virtual machine remotely stored as part of a virtualization infrastructure, and delivers the data back to the requester on behalf of the EVDM Server.”]; [0074: “In some embodiments, checked-out virtual machines are treated like non-; and
[updating the second region of the web user interface to present content for the selected virtual disk including presenting] a directory including one or more user selectable files on the selected virtual disk [concurrently with the plurality of user selectable identifiers] in the first region of the web user interface (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]; [0089: “In one embodiment, the mark up behaves like a web application for delivery through a web browser. Upon user login, the user is presented with a list of files and directories in a topmost folder and, alternatively, a list of applications available for download.”]; [Abstract: Teaching that the API may be incorporated into a web browser.]), wherein presenting the directory comprises using a file accessor to obtain file information form the virtual disk by mounting the virtual disk without using a virtual machine (Chawla [0025]; [0092: “FIG. 6 is an example user interface view created by an example Enhanced Virtual Desktop Management Server for accessing content from an example handheld device without running a virtual desktop.”]; [0088-0089: “FIG. 5 also illustrates that a variety of client devices may access data using UARC techniques through a standard web browser type interface, without having to load any software, or through a client application tailored to the device.”]).
Even though Chawla does not explicitly teach “identifiers for a plurality of virtual machines”, it teaches identifiers for a plurality of virtual disks which is an obvious variation. 
Even though Chawla does not explicitly teach, but Frerking in an analogous art teaches:
interface elements to manage a plurality of virtual machines, wherein the first region is configured to present identifiers for a plurality of virtual machines and the second region is configured to present a directory of files on a virtual disk of a virtual machine selected from the first region (Freking [0065, 0069: Describing the file system interface.]), wherein each virtual machine is associated with a respective client user of a plurality of client users; a plurality of user selectable identifiers for respective virtual machines of the plurality of virtual machines in the first region of the web interface, [wherein one or more of the displayed identifiers correspond to virtual machines that are not powered on]; receiving a user selection of a particular identifier for a virtual machine of the plurality of virtual machines displayed in the first region (Frerking [See figure 3 labels “334” and “336”.]; [0008: “For example, the user interface can clearly indicate to the user which virtual machine the displayed parameters and parameter fields are associated with. It also facilitates a user in readily locating a particular parameter or parameter field for a particular virtual machine.”]; [0066: “Virtually any number of virtual machines can be displayed via the system overview structure 304.”]);
updating the second region of the web user interface to present content for the selected virtual disk including presenting. . . . concurrently with the plurality of user selectable identifiers (Freking [See figure 3 where concurrent display is presented.] wherein the presentation of information in first and second regions concurrently is very well known and illustrated in all the references and particularly in Freking as cited.). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the VM interface of Frerking into the manager in Chawla to produce a manager that displays VMID to users. The modification would be obvious because one of ordinary skill in the art would be motivated to combine the teachings as to automate updating of information and displaying relevant information in a readily comprehensible format.
Even though Frerking teaches interface that displays plurality of virtual machines, Sapuntzakis in an analogous art teaches:
wherein one or more of the displayed identifiers correspond to virtual machines that are not powered on (Sapuntzakis [0039: “It is also possible to access the virtual machine directly as it is stored in the environment without booting the virtual machine.” . . . 0040: “If the offline update process is given a set of recorded update steps, it replays the steps on the virtual machine state.”]). Therefore, would have 


As per claim 2, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, wherein the virtual disk has a file system to organize one or more files stored on the virtual disk, wherein the process of presenting one or more files comprises presenting the file system in the web user interface (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]).

As per claim 3, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, wherein the process of accessing the virtual disk comprises:
mounting at least a portion of the virtual disk without powering on the virtual machine (Chawla [0020: “To assist the Content Abstraction Layer, a special virtual machine called a "Control VM" is provided to access data stored remotely in a non-running virtual machine. The Control VM can mount or otherwise access data disks on the fly to access requested files.”]; [0074: “Alternatively, when the disks are in the datacenter but the desktops are "powered off" (not running) or the desktops have been "checked-out" to a client, then either the desktop can be "powered on" if the policies (such as those .

As per claim 4, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, further comprising: accessing a plurality of virtual disks; and performing a search across the plurality of virtual disks (Chawla [0023: “Once the appropriate data is retrieved (as needed to respond to the Profile API 102 request), a view of the results 101 is generated, as needed, and returned to the requester.”];[0034: “provisioning/creation of one or more virtual disks, on local or shared storage--clones with full or sparse disks”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving data from offline virtual machine disks, determines the location of the requested data and the mechanism needed to retrieve such data.”]).

As per claim 5, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, wherein said virtual machine is associated with a virtual disk containing said file (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web .

As per claim 6, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, further comprising: generating a searchable index of files on the virtual disk disks (Chawla [0023: “Once the appropriate data is retrieved (as needed to respond to the Profile API 102 request), a view of the results 101 is generated, as needed, and returned to the requester.”];[0034: “provisioning/creation of one or more virtual disks, on local or shared storage--clones with full or sparse disks”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving data from offline virtual machine disks, determines the location of the requested data and the mechanism needed to retrieve such data.”]).

As per claim 7, rejection for claim 1 is incorporated and further Chawla discloses The computer-implemented method of Claim 1, further comprising: displaying a searchable index of files on the virtual disk on said user interface (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]).

Claim(s) 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al. (US 20110185355; “Chawla” hereinafter) and further in view of Frerking et al. (US 20020095396; “Frerking” hereinafter).
As per claim 17, Chawla discloses A non-transitory computer-readable storage medium having instructions embodied therein that when executed causes a computer system to perform a method for accessing a file located in a virtual computing environment (Chawla [0020: “In overview, the Enhanced Virtual Desktop Management (EVDM) Server, or EVDM System running on a server computing system, implements the API using an API handler which forwards permissible and authorized input requests to a Content Abstraction Layer ("CAL").”]), said method comprising:
[receiving a selection of a virtual machine of a plurality of virtual machines displayed in the first region of a user interface; in response to the selection, presenting representations for each of one or more virtual disks associated with the selected virtual machine in a second region of the user interface concurrently with the display of the virtual machines in the first region (Chawla [0080 and 0088]);]
accessing a virtual disk located in a virtual computing environment, said accessing performed through a user interface of a virtual computing environment management system or an application programming interface in response to the user selection of the representation of the virtual disk (Chawla [0020: “The Content Abstraction Layer determines the source of the requested data, connects as appropriate to components needed to acquire the requested data, even if they reside in an offline virtual machine remotely stored as part of a virtualization infrastructure, and delivers the data back to the requester on behalf of the EVDM Server.”]; [0080: “For example, initially, the files at the root directory of the virtual disk are returned in order to populate an Explorer type of user interface, i.e., showing a tree-view of the file system with a hierarchical folder structure and a list of files contained by a folder selected in the tree-view (e.g., the "My Documents" folder).”]; [0088: “FIG. 5 also illustrates that a variety of client devices may access data using UARC techniques through a standard web browser type interface, without having to load any software, or through a client application tailored to the device.”]; [0111: “For browser based client applications, the documents can optionally be opened using 3.sup.rd party web-based software such as google docs, zoho, etc.”]); and obtaining information associated with files located on the virtual disk using a file accessor that attaches the virtual disk without using any virtual machine (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]; [0025]; [0092: “FIG. 6 is an example user interface view created by an example Enhanced Virtual Desktop Management Server for accessing content from an example handheld device without running a virtual desktop.”]; [0088-0089: “FIG. 5 also illustrates that a variety of client devices may access data using UARC techniques through a standard web browser type interface, without having to load any software, or through a client application tailored to the device.”]);
presenting a user browsable file system of the virtual disk including a plurality of files associated with the user selected virtual machine in a third region of the user interface (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]).
Even though Chawla does not explicitly teach, but Frerking in an analogous art teaches:
receiving a selection of a virtual machine of a plurality of virtual machines displayed in the first region of a user interface; in response to the selection, presenting representations for each of one or more virtual disks associated with the selected virtual machine in a second region of the user interface concurrently with the display of the virtual machines in the first region (Frerking [See figure 3 labels “334” and “336” and paragraph 0069 Describing the file system interface.]; [0008: “For example, the user interface can clearly indicate to the user which virtual machine the displayed parameters and parameter fields are associated 
Even though Frerking teaches interface that displays plurality of virtual machines, Sapuntzakis in an analogous art teaches:
non-powered virtual machine (Sapuntzakis [0039: “It is also possible to access the virtual machine directly as it is stored in the environment without booting the virtual machine.” . . . 0040: “If the offline update process is given a set of recorded update steps, it replays the steps on the virtual machine state.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the offline access of Sapuntzakis into the virtual disk accessing module of Frerking in view of Chawla to produce an expected result of accessing offline virtual machines. The modification would be obvious because one of ordinary skill in the art would be motivated to automate updating of information by allowing access to virtual machines that are offline (Sapuntzakis [0005]).

As per claim 18, rejection for claim 17 is incorporated and further Chawla discloses The non-transitory computer-readable storage medium of Claim 17, wherein said accessing a virtual disk further comprises:
accessing a plurality of files in a plurality of virtual disks (Chawla [0023: “Once the appropriate data is retrieved (as needed to respond to the Profile API 102 request), a view of the results 101 is .

As per claim 19, rejection for claim 17 is incorporated and further Chawla discloses The non-transitory computer-readable storage medium of Claim 17, further comprising:
creating a searchable index of said information by said virtual computing environment management system (Chawla [0023: “Once the appropriate data is retrieved (as needed to respond to the Profile API 102 request), a view of the results 101 is generated, as needed, and returned to the requester.”];[0034: “provisioning/creation of one or more virtual disks, on local or shared storage--clones with full or sparse disks”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving data from offline virtual machine disks, determines the location of the requested data and the mechanism needed to retrieve such data.”]).

As per claim 20, rejection for claim 17 is incorporated and further Chawla discloses The non-transitory computer-readable storage medium of Claim 17, further comprising:
displaying a searchable index of said information on said user interface (Chawla [0023: “Once the appropriate data is retrieved (as needed to respond to the Profile API 102 request), a view of the results 101 is generated, as needed, and returned to the requester.”];[0034: “provisioning/creation of one or more virtual disks, on local or shared storage--clones with full or sparse disks”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving .

As per claim 21, rejection for claim 20 is incorporated and further Chawla discloses The non-transitory computer-readable storage medium of Claim 20, further comprising:
enabling a text search of said searchable index (Chawla [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that search queries may be executed by a client device or to delete files or the virtual disk when an identified user leaves the company, etc.”]).

As per claim 22, rejection for claim 20 is incorporated and further Chawla discloses The non-transitory computer-readable storage medium of Claim 20, further comprising:
enabling downloading of files listed in said searchable index (Chawla [0078: "In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]; [0060: “The Content Abstraction Layer 318, as described in more detail below in an example relating to retrieving data from offline virtual machine disks, determines the location of the requested data and the mechanism needed to retrieve such data.”]).

As per claim 23, rejection for claim 1 is incorporated and further Chawla discloses The method of claim 1, wherein the identifiers for each of the plurality of virtual machines include an indicia of the operational state of the respective virtual machine (Chawla [0043: “In some cases, the Desktop Administrator can define how frequently the "revert to golden state" operation should be performed.”]; [0043: “Persistent desktops maintain the state of the files or applications stored inside the virtual machines.”]; [0046-0048: “In one embodiment, the directory server 215 may contain state for: 1) Desktop Pools: details like the display name of the pool, e.g.,--marketing desktops, the number of desktops required in the pool, default power state of the pool (powered-on, suspended, configured to transition to low power states like ACPI S1/WoL, powered-off, etc), pool creation date, etc.; 2) Disk type for a virtual machine--full disk, sparse datastores for each desktop pool, etc.”]).

Claims 8 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chawla, Frerking, and further in view of Le et al. (US 7774391; “Le” hereinafter).
As per claim 8, Chawla discloses A computer-implemented method for accessing a file located in a virtual computing environment, said computer-implemented method comprising:
accessing located plurality of files located on a plurality of virtual disks in a virtual computing environment for one or more enterprises, wherein the plurality of virtual disks are associated with a plurality of virtual machines associated with respective users of a plurality of users of the one or more enterprises, by a virtual computing environment management system, wherein the accessing files located on each virtual disk does not require powering on of a virtual machine associated with the virtual disk (Chawla [0020: “The Content Abstraction Layer determines the source of the requested data, connects as appropriate to components needed to acquire the requested data, even if they reside in an offline virtual machine remotely stored as part of a virtualization infrastructure, and delivers the data back to the requester on behalf of the EVDM Server.”]; [0078: "In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. ; 
obtaining information associated with the plurality of files; [creating a searchable index] of the information by the virtual computing environment management system (Chawla [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that search queries may be executed by a client device or to delete files or the virtual disk when an identified user leaves the company, etc.”]), wherein the [index includes information for files located on each of the plurality of virtual disks across the plurality of virtual machines] associated with respective users of a plurality of users of the one or more enterprises (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called by, for example, the Content Abstraction Layer of an EVDM Server, to retrieve the requested user data.”]; [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that ;
providing a user interface; receiving a user input to the user interface, the user input specifying [search text] for searching the virtual disks of the plurality of virtual machines (Chawla [Abstract: “The API can be incorporated into a web browser or other third party interface to provide access to the users' data without needing to remote a bitmap representation of a virtual desktop display.”]; [0080: “In event 430, a user request (through the Profile API, for example, as initiated by a web browser or 3.sup.rd party application) is made to the Control Layer 402, for example to request data from a non running desktop.”]; [0089: “In one embodiment, the mark up behaves like a web application for delivery through a web browser. Upon user login, the user is presented with a list of files and directories in a topmost folder and, alternatively, a list of applications available for download. Optionally, the user data and applications available to the users could be packaged and presented to end users in the form of a special web based desktop--a "desktop" that can be customized (by wall paper in the browser for example). This web-based desktop could provide similar benefits to a real virtual desktop running in the datacenter. Such a web-based desktop might be appropriate for a range of devices and use cases.”]; [0032-0033: Describing VM management.]);
in response to the user input, searching the index that includes information for files located on each of the plurality of virtual disks across the plurality of virtual machines based on [the search text]; and presenting one or more results of the search in the user interface (Chawla [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that search queries may be executed by a client device or to delete files or the virtual disk when an identified user leaves the company, etc.”]; [0080: “For example, initially, the files at the root directory of the virtual disk are returned in order to populate an Explorer type of user interface, i.e., showing a tree-view of the file system with a hierarchical folder structure and a list of files contained by a folder selected in .
Even though Chawla teaches displaying file system which requires searching (Chawla [0080: “For example, initially, the files at the root directory of the virtual disk are returned in order to populate an Explorer type of user interface, i.e., showing a tree-view of the file system with a hierarchical folder structure and a list of files contained by a folder selected in the tree-view (e.g., the "My Documents" folder).”]; [0088: “FIG. 5 also illustrates that a variety of client devices may access data using UARC techniques through a standard web browser type interface, without having to load any software, or through a client application tailored to the device.”]; [0111: “For browser based client applications, the documents can optionally be opened using 3.sup.rd party web-based software such as google docs, zoho, etc.”]), Chawla does not explicitly teach user input specifying search text.
However, Le in an analogous art teaches input of search text in regards to virtual environment (Le [col.38 lines 30-60: “A possible command line argument for find is: "find -a name path", where "name" is the name of a file to search for, and "path" is the path of a folder or volume to search. The UFA service can define a special character sequence to indicate the position within the command line to insert the local volume path.”]; [col.23 lines 10-20: “Again, the prior art provides several methods for identifying volume objects, such as globally unique numbers, relative file paths (e.g. C:\), textual names, or a numerical index corresponding to the volume's relative position within the disk set.”]) and creating a searchable index (Le [cl.16 lns 30-40: Describes use of indexers to create an index.]).  Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to incorporate the text searching and creation of indices of Le into the explorer type of searching taught in 
Chawla and Le teaches searching the index of virtual disk, furthermore, Frerking teaches:
index that includes information for files located on each of the plurality of virtual disks across the plurality of virtual machines (Frerking [See figure 3 where list view is illustrated.]; [See claim 6.]).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the VM interface that includes information for files located on each virtual disk of Frerking into the file manager in Chawla to produce a manager that displays files located on various VMs to users. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a means of quickly identifying various VMs and their parameters.

As per claim 10, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, wherein said file is in a read-only mode (Chawla [0083: “In one embodiment, Agent Software present in each virtual machine obtains annotations (e.g., "hints," or lists of what is accessible) through some form of shared channel, e.g., the Windows registry, shared memory, a configuration/properties file, in-guest database, etc.”]; [0007: “Others have addressed the above challenges by running a virtual desktop in the datacenter (on the server system) and, using a "thin" (display only) client, to cause the server system to stream down only needed portions of the virtual disk upon each access (for example, using a limited cache).”]; [0082: “For example, the Administrator can define that some devices, and some data, including virtual applications, may be restricted or accessible based upon the particular device, time of day, read only versus read/write, etc.”]).

As per claim 11, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, wherein said obtaining information associated with the plurality of files further comprises:
periodically polling the information associated with the plurality of files (Chawla [0062: “For example, policies (rules) may be stored in the policy database that are time-based (e.g., no access between 9-5, daily) or that are device-based (e.g., access only allowed from a Blackberry device later than model x).”]).

As per claim 12, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, wherein said obtaining information associated with the plurality of files further comprises:
obtaining metadata associated with the plurality of files (Chawla [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that search queries may be executed by a client device or to delete files or the virtual disk when an identified user leaves the company, etc.”]; [0083: “Also, as described above the Agent Software is enhanced to support a custom web server (e.g., an embeddable HTTP engine) that starts and stops on a specific port (which is configurable) and handles the request forwarded by the Content Abstraction Layer as a result of an API invocation on behalf of a client device. The web server also provides meta-data and bulk file copy access to the Enhanced Connection Broker through a secure control protocol (see FIG. 3.).]).

As per claim 13, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, wherein said obtaining information associated with said file further comprises:
copying the plurality of files (Chawla [0006: “At the time of check out, a copy of the virtual disk of the user's virtual desktop is instantiated on the client machine and accessed by a (new) virtual machine started on the client system.”]; [0083: “Also, as described above the Agent Software is enhanced to support a custom web server (e.g., an embeddable HTTP engine) that starts and stops on a specific port (which is configurable) and handles the request forwarded by the Content Abstraction Layer as a result of an API invocation on behalf of a client device. The web server also provides meta-data and bulk file copy access to the Enhanced Connection Broker through a secure control protocol (see FIG. 3.).”]).

As per claim 14, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, wherein said obtaining information associated with the plurality of files further comprises:
obtaining a patch level of one or more of the plurality of files (Chawla [0083: “In such embodiments, information on what content is available for access according to the defined policies are communicated between the Agent Software and the Pool Manager, rather than to interface directly with the Policy Databases in order to respect secure connections. (In other embodiments, the Agent Software may be permitted to access information from the Policy Database information.)”]).

As per claim 15, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, further comprising: displaying a file system of a virtual disk (Chawla [0078: “In some embodiments, the agent software runs the equivalent of a mini-web server that provides a simple API interface (such as a REST interface or other web server supported API) for common operations useful to generate the client view. For example, it may provide primitives to list a directory, list files in an input directory, download/upload of files, etc. This web service can be called .

As per claim 16, rejection for claim 8 is incorporated and further Chawla discloses The computer-implemented method of Claim 8, further comprising: enabling text searching of said searchable index (Chawla [0062: “For example, the Administrator may use the Management Interface component 314 to cause the CAL to index files so that search queries may be executed by a client device or to delete files or the virtual disk when an identified user leaves the company, etc.”]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamay US20100306306 – Teaches displaying files from multiple VMs using a display manager.
Zhang (US 20130100151) – Discloses virtual machine monitory and uses a GDI to display information.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/21/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156